DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzedin (“Towards a Scalable HDFS Architecture” - NPL Document U in view of Florissi et al (US 10,348,810).
Regarding claim 1, Azzedin teaches a computer-implemented method of scaling a distributed file system for a data warehouse system that operates on the distributed file system, the method comprising: receiving a write request to write data to the distributed file system (page 157 left column, The Datanodes are accountable for performing read and write requests from the file system’s client); based on the receiving the write request to write data to the distributed file system, determining a first partition, associated with the data warehouse system, targeted by the write request to write data (page 159, left column - NCUC architecture is simple. The RRQ will be passed to NCUC black-box, which would provide the client with the RRP. The clients, upon receiving the RRP, would contact the respective Datanodes, specified in RRP, to perform the desired I/O requests for the data chunks stored in Datanodes); accessing a metadata repository associated with the data warehouse system to determine whether a partition-to-cluster mapping entry for the first partition targeted by the write request exists in the metadata repository (page 157, left column - Figure 1 shows how Hadoop uses HDFS to function. Clients contact the single NameNode machine for file metadata or file modifications and perform actual file I/O directly with the Datanodes [6], page 159, left column NCUC, using consistent hashing, maps the keys to NCUC NameNodes in the following way. Identifiers are assigned on an NCUC identifier NameNode ring modulo 2k. The first node, whose identifier is equal to or tails the identifier of z in the identifier space, is mapped a key z); each cluster of the plurality of clusters having one name node and a plurality of data nodes (Figure 1: How HDFS Architecture works - Figure 1 shows how Hadoop uses HDFS to function. Clients contact the single NameNode machine for file metadata or file modifications and perform actual file I/O directly with the Datanodes), and using the name node of the first cluster to store data belonging to the first partition at one or more data nodes of the plurality of data nodes of the first cluster (page 159 - NCUC architecture is simple. The RRQ will be passed to NCUC black-box, which would provide the client with the RRP. The clients, upon receiving the RRP, would contact the respective Datanodes, specified in RRP, to perform the desired I/O requests for the data chunks stored in Datanodes. This workflow is explained in Figure 2. NCUC, using consistent hashing, maps the keys to NCUC NameNodes in the following way. Identifiers are assigned on an NCUC identifier NameNode ring modulo 2k. The first node, whose identifier is equal to or tails the identifier of z in the identifier space, is mapped a key z).

	Florissi teaches in response to a determination that the partition-to-cluster mapping entry for the first partition exists in the metadata repository (FIG 6 and Col 19 lines 1-30 -the cluster 604-0 will not create another instance of the WWH cluster node manager but will instead utilize the existing instance of the WWH cluster node manager previously created to communicate with cluster 604-1 in the context of the other application), obtaining, from the partition-to-cluster mapping entry for the first partition, an identifier of a first cluster to which the first partition is assigned by the partition-to-cluster mapping entry for the first partition, the first cluster being one of a plurality of clusters of the distributed file system (Col 19 lines 1-30 - More particularly, the client submits an application to the resource manager residing in cluster 604-0, which creates an instance of the WWH application master, which then connects with the WWH catalog master through a data resource resolving API. The WWH catalog master returns a list of resources containing resources that reside in cluster 604-1 and resources that reside in cluster 604-2), in response to a determination that the partition-to-cluster mapping entry for the first partition does not exist in the metadata repository (Col 19 lines 1-30 - Assume by way of further example that the client 612-1 submits an application in cluster 604-0 and the needed data resources reside in clusters 604-1 and 604-2), assigning one cluster from the plurality of clusters to the first partition (Col 19 lines 1-30 - The WWH application master then creates an instance of the WWH Spark aggregator and then instances of the WWH cluster node manager for communicating with the respective remote clusters 604-1 and 604-2), and storing a partition-to-cluster mapping entry in the metadata repository that associates the first partition with the assigned cluster (Col 19 lines 1-30 - which creates an instance of the WWH application master, which then connects with the WWH catalog master through a data resource resolving API. The WWH catalog master returns a list of resources containing resources that reside in cluster 604-1 and resources that reside in cluster 604-2. The WWH application master then creates an instance of the WWH Spark aggregator and then instances of the WWH cluster node manager for communicating with the respective remote clusters 604-1 and 604-2).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Azzedin, as seen above, to include in response to a determination that the partition-to-cluster mapping entry for the first partition exists in the metadata repository, obtaining, from the partition-to-cluster mapping entry for the first partition, an identifier of a first cluster to which the first partition is assigned by the partition-to-cluster mapping entry for the first partition, the first cluster being one of a plurality of clusters of the distributed file system, in response to a determination that the partition-to-cluster mapping entry for the first partition does not exist in the metadata repository, assigning one cluster from the plurality of clusters to the first partition, and storing a partition-to-cluster mapping entry in the metadata repository that associates the first partition with the assigned cluster as taught by Florissi. It would be advantageous to make the combination in order to avoid a single NameNode (pg 160, right column) and to improve the performance of the system seen in the cited sections of Florissi.
Regarding claim 3, Azzedin does not explicitly teach further comprising monitoring a utilization level of each of the plurality of clusters.
Florissi teaches further comprising monitoring a utilization level of each of the plurality of clusters (The particular number of clusters involved in performing distributed in-memory computations can be dynamically varied over time within a given information processing system. Accordingly, such a system exhibits a high level of scalability to accommodate varying computational needs. For example, additional clusters can be added as needed via recursion or otherwise in order to allow the system to easily handle an increase in the volume of in-memory computations to be performed).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Azzedin, as seen above, to include monitoring a utilization level of each of the plurality of clusters as taught by Florissi. It would be advantageous to make the combination in order to avoid a single NameNode failure by having the plurality clusters to improve scalability and availability by distributing the processing to multiple clusters as taught by Azzedin (pg 160, right column) and to improve the performance of the system seen in the cited sections of Florissi.
Regarding claim 4, Azzedin teaches wherein the assignment of one cluster from the plurality of clusters to the first partition is based on the monitoring (page 158, Chord protocol addresses the fundamental issues authoritatively when a node joins or leaves a cluster including load balancing, scalability, and availability. It achieves load balancing by acting as a distributed hash function and assigning keys uniformly over the nodes. Chord is highly scalable and can work for very large cluster of nodes. Hence, Chord lookup cost increases with the log of the number of nodes).
Regarding claim 5, Azzedin teaches further comprising load balancing the plurality of clusters based on the monitoring (page 158 - Distributing the accumulative work load uniformly over all nodes reduces the aggregate cost of the cluster, because every node will be required to deliver the capacity for the average load only and not the node’s highest load. Dabek et al. [12] explains an implementation of this concept that uses Chord to map data blocks onto servers. Chord interacts with the application to load balance, replicate data, and latency-based server selection [9]).

Regarding claim 7, Azzedin teaches a non-transitory computer-readable storage media storing one or more sequences of program instructions which, when executed by one or more processors, cause the one or more processors to perform: receiving a query to the distributed file system; determining a particular partition, associated with the data warehouse system, targeted by the query (page 157 left column, The Datanodes are accountable for performing read and write requests from the file system’s client); accessing a repository associated with the data warehouse system to determine whether a partition-to-cluster mapping entry for the particular partition targeted by the query exists in the repository(page 157, left column - Figure 1 shows how Hadoop uses HDFS to function. Clients contact the single NameNode machine for file metadata or file modifications and perform actual file I/O directly with the Datanodes [6], page 159, left column NCUC, using consistent hashing, maps the keys to NCUC NameNodes in the following way. Identifiers are assigned on an NCUC identifier NameNode ring modulo 2k. The first node, whose identifier is equal to or tails the identifier of z in the identifier space, is mapped a key z); each cluster of the plurality of clusters having one name node and a plurality of data nodes(page 159 - NCUC architecture is simple. The RRQ will be passed to NCUC black-box, which would provide the client with the RRP. The clients, upon receiving the RRP, would contact the respective Datanodes, specified in RRP, to perform the desired I/O requests for the data chunks stored in Datanodes. This workflow is explained in Figure 2. NCUC, using consistent hashing, maps the keys to NCUC NameNodes in the following way. Identifiers are assigned on an NCUC identifier NameNode ring modulo 2k. The first node, whose identifier is equal to or tails the identifier of z in the identifier space, is mapped a key z).
Azzedin does not explicitly teach in response to a determination that the partition-to-cluster mapping entry for the particular partition exists in the repository, obtaining, from the partition-to-cluster mapping entry for the particular partition, an identifier of a particular cluster to which the particular partition is assigned by the partition-to-cluster mapping entry for the particular partition.
Florissi teaches teach in response to a determination that the partition-to-cluster mapping entry for the particular partition exists in the repository (FIG 6 and Col 19 lines 1-30 -the cluster 604-0 will not create another instance of the WWH cluster node manager but will instead utilize the existing instance of the WWH cluster node manager previously created to communicate with cluster 604-1 in the context of the other application, obtaining, from the partition-to-cluster mapping entry for the particular partition, an identifier of a particular cluster to which the particular partition is assigned by the partition-to-cluster mapping entry for the particular partition(Col 19 lines 1-30 - More particularly, the client submits an application to the resource manager residing in cluster 604-0, which creates an instance of the WWH application master, which then connects with the WWH catalog master through a data resource resolving API. The WWH catalog master returns a list of resources containing resources that reside in cluster 604-1 and resources that reside in cluster 604-2), the particular cluster being one of a plurality of clusters of the distributed file system (Figure 6 shows the plurality of clusters).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Azzedin, as seen above, to include in response to a determination that the partition-to-cluster mapping entry for the particular partition exists in the repository, obtaining, from the partition-to-cluster mapping entry for the particular partition, an identifier of a particular cluster to which the particular partition is assigned by the partition-to-cluster mapping entry for the particular partition, the particular cluster being one of a plurality of clusters of the distributed file system as taught by Florissi. It would be advantageous to make the combination in order to avoid a single NameNode failure by having the plurality clusters to improve scalability and availability by distributing the processing to multiple clusters as taught by Azzedin (pg 160, right column) and to improve the performance of the system seen in the cited sections of Florissi.
Regarding claim 8, Azzedin teaches wherein the query is a write query (page 157 left column, The Datanodes are accountable for performing read and write requests from the file system’s client).
Regarding claim 9, Azzedin teaches storing data belonging to the particular partition at one or more data nodes of the plurality of data nodes of the particular cluster cluster (page 159 - NCUC architecture is simple. The RRQ will be passed to NCUC black-box, which would provide the client with the RRP. The clients, upon receiving the RRP, would contact the respective Datanodes, specified in RRP, to perform the desired I/O requests for the data chunks stored in Datanodes. This workflow is explained in Figure 2. NCUC, using consistent hashing, maps the keys to NCUC NameNodes in the following way. Identifiers are assigned on an NCUC identifier NameNode ring modulo 2k. The first node, whose identifier is equal to or tails the identifier of z in the identifier space, is mapped a key z).
Azzedin does not explicitly teach further comprising sequences of program instructions which, when executed by the one or more processors, cause the one or more processors to further perform in response to the determination that the partition-to-cluster mapping entry for the particular partition exists in the repository
Florissi teaches teach further comprising sequences of program instructions which, when executed by the one or more processors, cause the one or more processors to further perform in response to the determination that the partition-to-cluster mapping entry for the particular partition exists in the repository (Col 19 lines 1-30 - Assume by way of further example that the client 612-1 submits an application in cluster 604-0 and the needed data resources reside in clusters 604-1 and 604-2).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Azzedin, as seen above, to include further comprising sequences of program instructions which, when executed by the one or more processors, cause the one or more processors to further perform in response to the determination that the partition-to-cluster mapping entry for the particular partition exists in the repository as taught by Florissi. It would be advantageous to make the combination in order to avoid a single NameNode failure by having the plurality clusters to improve scalability and availability by distributing the processing to multiple clusters as taught by Azzedin (pg 160, right column) and to improve the performance of the system seen in the cited sections of Florissi.
Regarding claim 10, Azzedin teaches storing data belonging to the particular partition at one or more data nodes of the plurality of data nodes of the assigned cluster (page 159 - NCUC architecture is simple. The RRQ will be passed to NCUC black-box, which would provide the client with the RRP. The clients, upon receiving the RRP, would contact the respective Datanodes, specified in RRP, to perform the desired I/O requests for the data chunks stored in Datanodes. This workflow is explained in Figure 2. NCUC, using consistent hashing, maps the keys to NCUC NameNodes in the following way. Identifiers are assigned on an NCUC identifier NameNode ring modulo 2k. The first node, whose identifier is equal to or tails the identifier of z in the identifier space, is mapped a key z)
Azzedin does not teach further comprising sequences of program instructions which, when executed by the one or more processors, cause the one or more processors to further perform in response to a determination that the partition-to-cluster mapping entry for the particular partition does not exist in the repository, assigning one cluster from the plurality of clusters to the particular partition, storing a partition-to-cluster mapping entry in the repository that associates the particular partition with the assigned cluster.
Florissi teaches further comprising sequences of program instructions which, when executed by the one or more processors, cause the one or more processors to further perform in response to a determination that the partition-to-cluster mapping entry for the particular partition does not exist in the repository (Col 19 lines 1-30 - Assume by way of further example that the client 612-1 submits an application in cluster 604-0 and the needed data resources reside in clusters 604-1 and 604-2), assigning one cluster from the plurality of clusters to the particular partition (Col 19 lines 1-30 - The WWH application master then creates an instance of the WWH Spark aggregator and then instances of the WWH cluster node manager for communicating with the respective remote clusters 604-1 and 604-2), storing a partition-to-cluster mapping entry in the repository that associates the particular partition with the assigned cluster (Col 19 lines 1-30 - which creates an instance of the WWH application master, which then connects with the WWH catalog master through a data resource resolving API. The WWH catalog master returns a list of resources containing resources that reside in cluster 604-1 and resources that reside in cluster 604-2. The WWH application master then creates an instance of the WWH Spark aggregator and then instances of the WWH cluster node manager for communicating with the respective remote clusters 604-1 and 604-2).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Azzedin, as seen above, to include further comprising sequences of program instructions which, when executed by the one or more processors, cause the one or more processors to further perform in response to a determination that the partition-to-cluster mapping entry for the particular partition does not exist in the repository, assigning one cluster from the plurality of clusters to the particular partition, storing a partition-to-cluster mapping entry in the repository that associates the particular partition with the assigned cluster as taught by Florissi. It would be advantageous to make the combination in order to avoid a single NameNode failure by having the plurality clusters to improve scalability and availability by distributing the processing to multiple clusters as taught by Azzedin (pg 160, right column) and to improve the performance of the system seen in the cited sections of Florissi.
Regarding claim 11,  Azzedin teaches wherein the query is a read query (page 157 left column, The Datanodes are accountable for performing read and write requests from the file system’s client).

Regarding claim 12, Azzedin teaches using the name node of the particular cluster to access data stored at one or more data nodes of the plurality of data nodes of the particular cluster.
Azzedin does not teach further comprising sequences of program instructions which, when executed by the one or more processors, cause the one or more processors to further perform in response to the determination that the partition-to-cluster mapping entry for the particular partition exists in the repository.
Florissi teaches further comprising sequences of program instructions which, when executed by the one or more processors, cause the one or more processors to further perform in response to the determination that the partition-to-cluster mapping entry for the particular partition exists in the repository (FIG 6 and Col 19 lines 1-30 -the cluster 604-0 will not create another instance of the WWH cluster node manager but will instead utilize the existing instance of the WWH cluster node manager previously created to communicate with cluster 604-1 in the context of the other application).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Azzedin, as seen above, to further comprising sequences of program instructions which, when executed by the one or more processors, cause the one or more processors to further perform in response to the determination that the partition-to-cluster mapping entry for the particular partition exists in the repository as taught by Florissi. It would be advantageous to make the combination in order to avoid a single NameNode failure by having the plurality clusters to improve scalability and availability by distributing the processing to multiple clusters as taught by Azzedin (pg 160, right column) and to improve the performance of the system seen in the cited sections of Florissi.
Regarding claim 14, Azzedin teaches a system each of the plurality of clusters including one name node and a plurality of data nodes (page 157, left column - Figure 1 shows how Hadoop uses HDFS to function; a repository storing partition-to-cluster mapping entries; a computing device communicatively coupled to the plurality of clusters and the repository (page 157, left column - Figure 1 shows how Hadoop uses HDFS to function. Clients contact the single NameNode machine for file metadata or file modifications and perform actual file I/O directly with the Datanodes [6], page 159, left column NCUC, using consistent hashing, maps the keys to NCUC NameNodes in the following way. Identifiers are assigned on an NCUC identifier NameNode ring modulo 2k. The first node, whose identifier is equal to or tails the identifier of z in the identifier space, is mapped a key z) and comprising a non-transitory data storage medium storing a set of instructions which, when executed by the computing device, cause: receiving a query to the distributed file system; determining a particular partition, associated with the data warehouse system, targeted by the query (page 157 left column, The Datanodes are accountable for performing read and write requests from the file system’s client); accessing a repository associated with the data warehouse system to determine whether a partition-to-cluster mapping entry for the particular partition targeted by the query exists in the repository(page 157, left column - Figure 1 shows how Hadoop uses HDFS to function. Clients contact the single NameNode machine for file metadata or file modifications and perform actual file I/O directly with the Datanodes [6], page 159, left column NCUC, using consistent hashing, maps the keys to NCUC NameNodes in the following way. Identifiers are assigned on an NCUC identifier NameNode ring modulo 2k. The first node, whose identifier is equal to or tails the identifier of z in the identifier space, is mapped a key z); each cluster of the plurality of clusters having one name node and a plurality of data nodes(page 159 - NCUC architecture is simple. The RRQ will be passed to NCUC black-box, which would provide the client with the RRP. The clients, upon receiving the RRP, would contact the respective Datanodes, specified in RRP, to perform the desired I/O requests for the data chunks stored in Datanodes. This workflow is explained in Figure 2. NCUC, using consistent hashing, maps the keys to NCUC NameNodes in the following way. Identifiers are assigned on an NCUC identifier NameNode ring modulo 2k. The first node, whose identifier is equal to or tails the identifier of z in the identifier space, is mapped a key z).
Azzedin does not explicitly teach in response to a determination that the partition-to-cluster mapping entry for the particular partition exists in the repository, obtaining, from the partition-to-cluster mapping entry for the particular partition, an identifier of a particular cluster to which the particular partition is assigned by the partition-to-cluster mapping entry for the particular partition.
Florissi teaches teach in response to a determination that the partition-to-cluster mapping entry for the particular partition exists in the repository (FIG 6 and Col 19 lines 1-30 -the cluster 604-0 will not create another instance of the WWH cluster node manager but will instead utilize the existing instance of the WWH cluster node manager previously created to communicate with cluster 604-1 in the context of the other application, obtaining, from the partition-to-cluster mapping entry for the particular partition, an identifier of a particular cluster to which the particular partition is assigned by the partition-to-cluster mapping entry for the particular partition(Col 19 lines 1-30 - More particularly, the client submits an application to the resource manager residing in cluster 604-0, which creates an instance of the WWH application master, which then connects with the WWH catalog master through a data resource resolving API. The WWH catalog master returns a list of resources containing resources that reside in cluster 604-1 and resources that reside in cluster 604-2), the particular cluster being one of a plurality of (Figure 6 shows the plurality of clusters) and the presence of a plurality of clusters as seen in the cited sections.
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Azzedin, as seen above, to include in response to a determination that the partition-to-cluster mapping entry for the particular partition exists in the repository, obtaining, from the partition-to-cluster mapping entry for the particular partition, an identifier of a particular cluster to which the particular partition is assigned by the partition-to-cluster mapping entry for the particular partition, the particular cluster being one of a plurality of clusters of the distributed file system as taught by Florissi. It would be advantageous to make the combination in order to avoid a single NameNode failure by having the plurality clusters to improve scalability and availability by distributing the processing to multiple clusters as taught by Azzedin (pg 160, right column) and to improve the performance of the system seen in the cited sections of Florissi.
Claims 15-19 are rejected under similar reasoning seen in the rejection of claims 8-12 due to reciting similar limitations but directed towards a system.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzedin (“Towards a Scalable HDFS Architecture” - NPL Document U in view of Florissi et al (US 10,348,810) as applied to claim 1 above, and further in view of Han et al (US 2015/0310082).
Regarding claim 2, Azzedin in view of Florissi does not explicitly teach wherein the first partition is a time-based partition.
Han teaches wherein the first partition is a time-based partition (paragraph 0087 - Each block represents a data partition for a specified time period, and may be referred to as time slot partitioned data in various embodiments).
(paragraph 0086).
Claim 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzedin (“Towards a Scalable HDFS Architecture” - NPL Document U in view of Florissi et al (US 10,348,810) as applied to claim 1 above, and further in view of Kousha et al (US 2016/0188426).
Regarding claim 6, Azzedin teaches further comprising: receiving a read request to read data from the distributed file system (page 157 left column, The Datanodes are accountable for performing read and write requests from the file system’s client); based on the receiving the read request to read data from the distributed file system, determining a second partition, associated with the data warehouse system, targeted by the read request to read data (page 159, left column - NCUC architecture is simple. The RRQ will be passed to NCUC black-box, which would provide the client with the RRP. The clients, upon receiving the RRP, would contact the respective Datanodes, specified in RRP, to perform the desired I/O requests for the data chunks stored in Datanodes); accessing the metadata repository associated with the data warehouse system to determine whether a partition-to-cluster mapping entry for the second partition targeted by the read request exists in the metadata repository (page 157, left column - Figure 1 shows how Hadoop uses HDFS to function. Clients contact the single NameNode machine for file metadata or file modifications and perform actual file I/O directly with the Datanodes [6], page 159, left column NCUC, using consistent hashing, maps the keys to NCUC NameNodes in the following way. Identifiers are assigned on an NCUC identifier NameNode ring modulo 2k. The first node, whose identifier is equal to or tails the identifier of z in the identifier space, is mapped a key z); and using the name node of the second cluster to access data stored at one or more data nodes of the plurality of data nodes of the second cluster(page 159 - NCUC architecture is simple. The RRQ will be passed to NCUC black-box, which would provide the client with the RRP. The clients, upon receiving the RRP, would contact the respective Datanodes, specified in RRP, to perform the desired I/O requests for the data chunks stored in Datanodes. This workflow is explained in Figure 2. NCUC, using consistent hashing, maps the keys to NCUC NameNodes in the following way. Identifiers are assigned on an NCUC identifier NameNode ring modulo 2k. The first node, whose identifier is equal to or tails the identifier of z in the identifier space, is mapped a key z); 
Azzedin does not teach in response to a determination that the partition-to-cluster mapping entry for the second partition exists in the metadata repository, obtaining, from the partition-to-cluster mapping entry for the second partition, an identifier of a second cluster to which the second partition is assigned by the partition-to- cluster mapping entry for the second partition, the second cluster being one of the plurality of clusters of the distributed file system, in response to a determination that the partition-to-cluster mapping entry for the second partition does not exist in the metadata repository, indicating an error notification.
Florissi teaches in response to a determination that the partition-to-cluster mapping entry for the second partition exists in the metadata repository (FIG 6 and Col 19 lines 1-30 -the cluster 604-0 will not create another instance of the WWH cluster node manager but will instead utilize the existing instance of the WWH cluster node manager previously created to communicate with cluster 604-1 in the context of the other application), obtaining, from the (Col 19 lines 1-30 - More particularly, the client submits an application to the resource manager residing in cluster 604-0, which creates an instance of the WWH application master, which then connects with the WWH catalog master through a data resource resolving API. The WWH catalog master returns a list of resources containing resources that reside in cluster 604-1 and resources that reside in cluster 604-2).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Azzedin, as seen above, to include in response to a determination that the partition-to-cluster mapping entry for the second partition exists in the metadata repository, obtaining, from the partition-to-cluster mapping entry for the second partition, an identifier of a second cluster to which the second partition is assigned by the partition-to- cluster mapping entry for the second partition, the second cluster being one of the plurality of clusters of the distributed file system as taught by Florissi. It would be advantageous to make the combination in order to avoid a single NameNode failure by having the plurality clusters to improve scalability and availability by distributing the processing to multiple clusters as taught by Azzedin (pg 160, right column) and to improve the performance of the system seen in the cited sections of Florissi.
Azzedin in view of Florissi does not explicitly teach in response to a determination that the partition-to-cluster mapping entry for the second partition does not exist in the metadata repository, indicating an error notification.
(paragraph 0064 - the job tracker 435 places a positive acknowledgement inside the state store 420. In this case, the scaleDB administrator tool 435 updates the job queue with the next job (if available). Upon a job failure, the scaleDB administrator tool 435 outputs errors and return immediately).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Azzedin in view of Florissi, as seen above, to include in response to a determination that the partition-to-cluster mapping entry for the second partition does not exist in the metadata repository, indicating an error notification as taught by Kousha. It would be advantageous to make the combination in order to fix any errors to prevent any future failures of read and write operations as taught bby the cited sections of Kousha
Regarding claim 13, Azzedin in view of Florissi does not explicitly teach further comprising sequences of program instructions which, when executed by the one or more processors, cause the one or more processors to further perform in response to a determination that the partition-to-cluster mapping entry for the particular partition does not exist in the repository, indicating an error notification.
Kousha teaches further comprising sequences of program instructions which, when executed by the one or more processors, cause the one or more processors to further perform in response to a determination that the partition-to-cluster mapping entry for the particular partition does not exist in the repository, indicating an error notification (paragraph 0064 - the job tracker 435 places a positive acknowledgement inside the state store 420. In this case, the scaleDB administrator tool 435 updates the job queue with the next job (if available). Upon a job failure, the scaleDB administrator tool 435 outputs errors and return immediately).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Azzedin in view of Florissi, as seen above, to include further comprising sequences of program instructions which, when executed by the one or more processors, cause the one or more processors to further perform in response to a determination that the partition-to-cluster mapping entry for the particular partition does not exist in the repository, indicating an error notification as taught by Kousha. It would be advantageous to make the combination in order to fix any errors to prevent any future failures of read and write operations as taught by the cited sections of Kousha.
Claim 20 is rejected under similar reasoning seen in the rejection of claim 13 due to reciting similar limitations but directed towards a system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166